Citation Nr: 1039624	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic pain syndrome, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
September 2009 the Board remanded the case for further 
development.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

In December 2008, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with her claims 
folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the 
Veteran's current neurogenic abdominal pain, in part, to service-
connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, neurogenic 
abdominal pain is proximately due to or the result of service-
connected total abdominal hysterectomy with salpingo-oophorectomy 
and abdominoplasty of the lower abdomen pannus and diastasis of 
the rectus abdominis muscle.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Veteran and her representative contend that her currently 
diagnosed neurogenic abdominal pain, which she has identified as 
chronic pain syndrome, had its onset in service or is the result 
of multiple surgeries for service-connected disabilities.  
Because the claim for service connection on appeal is being 
granted, there is no need to review whether VA's statutory duties 
to notify and assist are fully satisfied as any error would be 
non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Considering all the competent evidence of record, and giving the 
Veteran the benefit of the doubt, the Board finds that service 
connection for neurogenic abdominal pain is warranted.  
Initially, the medical evidence of record shows the Veteran had 
at least 3 abdominal surgeries during service, and complained of 
ongoing abdominal pain subsequent to her 1987 hysterectomy.  The 
Veteran has had multiple surgical procedures, both in service and 
since her discharge.  Service connection has been granted for 
residuals of a total abdominal hysterectomy with salpingo-
oophorectomy and for residuals of a June 1996 abdominoplasty for 
lower abdomen pannus and diastasis rectus, as secondary to the 
inservice hysterectomy.  Service connection has been denied for 
residuals of gallbladder surgery conducted in November 1996.  

VA treatment records, dating from June 1991 to June 2010 show the 
Veteran complained of chronic recurrent abdominal pain 
frequently.  Several VA treatment records appear to attribute her 
"neuritic pain" to her November 1996 gallbladder surgery, while 
others identify a possible psychogenic etiology.  A September 
2004 treatment record shows an assessment of abdominal wall pain 
versus intercostal neuralgia versus scar impingement of nerve, 
while an October 2004 VA treatment record assesses chronic 
abdominal pain of probable adhesive etiology.  Subsequent 
treatment records repeatedly show diagnoses of chronic abdominal 
neuropathic pain.  Pursuant to the Board's September 2009 remand, 
after reviewing the Veteran's entire claims files and examining 
her in January 2010, a VA neurological examiner opined that it 
was at least as likely as not that the Veteran's diagnosed 
neurogenic abdominal pain was related to her numerous abdominal 
surgeries despite numerous workups.  The examiner further opined 
that her condition was not psychogenic.  The examiner accurately 
recounted the Veteran's pertinent history of record, and noted 
that her claims files had been reviewed.  

Although the January 2010 VA examiner did not exclusively 
attribute the Veteran's neurogenic abdominal pain to only her 
service-connected surgeries, it is clear that the examiner 
believed her disability was the proximate result of these 
surgeries as well as her nonservice-connected gallbladder 
surgery.  Thus, any doubt in this instance should be resolved in 
the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- connected 
condition, reasonable doubt should be resolved in the claimant's 
favor with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected condition).  
The Board finds the January 2010 VA examiner's opinion sufficient 
medical evidence of a link between the Veteran's service-
connected residuals of a total abdominal hysterectomy with 
salpingo-oophorectomy and abdominoplasty of the lower abdomen 
pannus and diastasis of the rectus abdominis muscle and her 
diagnosed neurogenic abdominal pain.  Resolving all doubt in the 
Veteran's favor, the Board concludes that service connection is 
warranted on a secondary basis.


ORDER

Service connection for neurogenic pain as secondary to service-
connected total abdominal hysterectomy with salpingo-oophorectomy 
and abdominoplasty of the lower abdomen pannus and diastasis of 
the rectus abdominis muscle is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


